Case 2:21-mc-00001-UA Document 1-1 Filed 01/04/21 Page 2of2 Page ID#:3
Case: 1:20-cv-02969 Document #: 16 Filed: 10/05/20 Page 1 of 1 PagelD #:199

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
IDEALEASE SERVICES, INC., an Illinois )
Corporation, )
)
Plaintiff, )
)
V. ) Case No.: 20 C 2969

)

WEST CENTRAL PRODUCE, INC., a ) Judge Ronald A. Guzman
California Corporation, )
)
Defendant. )
)

 

JUDGMENT ORDER

This matter having come before the Court on Plaintiff IDEALEASE SERVICES, INC.’S
Motion for Entry of Default pursuant to Federal Rule of Civil Procedure 55(a) against Defendant
WEST CENTRAL PRODUCE, INC. (Docket No. 13) and the Court having GRANTED Plaintiff's
Motion for Entry of Default against Defendant (Docket No. 15), it is hereby ORDERED that Final
Judgment pursuant to Federal Rule of Civil Procedure Rule 55 is GRANTED and ENTERED
against Defendant WEST CENTRAL PRODUCE, INC. in the amount of $8,686,095.11, detailed
as follows:

1. $607,196.55, for the unpaid lease invoice amounts;

NS

$20,960.76, for interest on the unpaid lease invoice amounts;
3. $8,050,277.80, for the depreciated value of the vehicles; and
4. $7,660.00, for attorneys’ fees associated with the bringing of this action;

Date: October 5, 2020 Kade Ge. Logue

Ronald A. Guzman
United States District Tadge
